The submission was upon the motion and merits.
The judgment appealed from was rendered March 7, 1931; appeal bond filed and approved February 13, 1932.
The time within which an appeal could be taken and prosecuted was six months from the rendition of the final judgment. Section 6127, Code.
It is a question of jurisdiction that is presented by the record.
The motion to dismiss is granted, and the appeal is dismissed.
Motion granted; appeal dismissed.
ANDERSON, C. J., and BROWN and KNIGHT, JJ., concur.